Citation Nr: 0114497	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  97-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for peripheral neuropathy, including as a residual 
of exposure to Agent Orange.

2.  Entitlement to service connection for hepatitis, 
including as a residual of exposure to Agent Orange.

3.  Entitlement to service connection for chronic diarrhea, 
including as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1975.  He served in combat in Vietnam.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In April 1999, 
the veteran appeared and testified before the undersigned at 
the RO.  In October 1999, the Board remanded the issues on 
appeal here for further development.   


FINDINGS OF FACT

1.  Chronic diarrhea was not demonstrated during the 
veteran's active duty service, and the preponderance of the 
evidence is against linking such a disorder to such service.

2.  Hepatitis was not demonstrated during the veteran's 
active duty service, and the preponderance of the evidence is 
against linking such a disorder to such service.


CONCLUSIONS OF LAW

1.  Chronic diarrhea was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.103, 3.303, 
3.307, 3.309 (2000).

2.  Hepatitis was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1110; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's January 1969 enlistment examination and medical 
history reports are negative for complaints or diagnoses of 
hepatitis or chronic diarrhea.  Tattoos were not noted at 
this time.  

In September 1969, the veteran complained of nausea, 
vomiting, headache, and slight abdominal pain.  He denied 
diarrhea.  No pertinent diagnosis was entered.  

In late March 1970, the veteran complained of a severe 
headache, stomach pains, vomiting, weakness, and chills.  He 
had a fever, appeared lethargic, and did not have an 
appetite.  He reported that he had been sweating a lot.  The 
examiner diagnosed a nonspecific febrile illness.  By early 
April 1970, there had been spontaneous improvement and 
nonspecific findings, and the veteran was dispatched to duty.  

The separation examination of May 1975 was negative with 
regard to diagnoses of hepatitis or diarrhea.  The veteran 
was noted to be tattooed on the right and left upper arms.  

The veteran's initial VA examination was conducted in July 
1977.  No pertinent complaints or findings were recorded.

In a June 1996 report, the examiner reported an assessment of 
hepatitis.  It was noted that the veteran had a remote 
history of malaria, with no recent problems.  The veteran 
reported that he ate at a Thai restaurant a couple of weeks 
prior, but there had not been any other reported possible 
exposures for hepatitis A or B.  

In June 1997, the veteran was seen for complaints of 
diarrhea.  The examiner noted a possibility of hepatitis, and 
it was further noted that the veteran had lived in Africa and 
served in the military in Vietnam.  A 1996 assessment of 
hepatitis was noted.  On a visit a few days later, it noted 
that the condition was improved, but not resolved and that 
the veteran was warned about alcohol consumption.  By the end 
of July 1997, the veteran was feeling better and there were 
no further complaints about diarrhea.  A history of exposure 
to Agent Orange was claimed.  

In April 1999, the veteran testified before the undersigned 
at the RO.  He presented his thoughts regarding the 
possibility of the hepatitis being related to a fever of 
unknown origin which he was treated for during service.  The 
veteran testified further that while in Vietnam, the unit he 
was assigned to lived with the Vietnamese, and therefore 
lived in the same conditions as the people in the village.  
The veteran testified that the water used for drinking, 
bathing and fishing was not purified.  They took malaria 
pills, but unit members still would get sick.  The veteran 
testified that he became ill in April 1970 with a fever.  He 
reported being delirious, jaundiced, and so sick to the point 
that he had to be "medevaced" out.  The veteran stated that 
since then he had problems with diarrhea.  He further 
testified that he was exposed to blood when he tended to the 
wounded, but he was uncertain if he ever had a blood 
transfusion.  He noted being tattooed while on active duty.  
He denied intravenous drug use, as well as sexual contact 
with women in Vietnam.  He denied problems with diarrhea 
prior to his service in Vietnam.  However, even after his 
return home and a change of diet and conditions, his diarrhea 
had continued.  The veteran testified that he had never been 
to a gastroenterologist, but stated that he had been informed 
that he has hepatitis A and B.  The veteran testified that a 
Dr. Whitman linked his hepatitis to his service.  In December 
1999, the RO requested that the veteran provide a release for 
the records from Dr. Whitman, but no response was received.

Treatment records reflect the veteran's ongoing complaints of 
diarrhea from January to March 2000.  

In an April 2000 consultation report, it was reported that 
for the prior six months the veteran had pertinent symptoms 
of weight loss, fatigue, and diarrhea.  A history of blood 
exposure related to duties he performed during service in 
Vietnam, and subsequently while in Africa.  The pertinent 
impressions were HIV positive serum antibody test; possible 
recent pneumocystis; possible distant history of syphilis; 
and status post hepatitis A and B.  A CD4 count of 31 was 
recorded.

A VA examination was conducted in April 2000 in accordance 
with the Board's remand of October 1999.  The examiner 
commented that the claims folder was provided and reviewed 
for medical notes related to hepatitis.  The examiner 
reported diagnoses of history of hepatitis A and B with 
immunity to both, and intermittent diarrhea since 1997.  The 
examiner reported that evidence of chronic hepatitis was not 
shown when the veteran was examined in 1982, and opined that 
the possible sources of hepatitis were tattoos received while 
in-service, and possibly blood transfusions during his 1985 
laminectomy although it was uncertain if he actually received 
transfusions.  The examiner found that the diarrhea was of an 
uncertain etiology, but was presumably related to his HIV 
infection considering the extent of the veteran's 
immunodeficiency.  

Analysis

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and the 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  When the 
appellant testified before the Board in April 1999, the 
appellant and his representative were given notice of the 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Service medical 
records were obtained and associated with the claims folder, 
and the National Personnel Records Center has indicated that 
all available records have been forwarded.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  The appellant has denied 
undergoing any vocational rehabilitation.  A member of the 
Board conducted a hearing in April 1999, and the transcript 
is associated with the claims folder. 

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

With respect to any claim of entitlement to service 
connection based on a theory that the disorder is related to 
exposure to Agent Orange the Board observes that the 
statutory presumption that certain diseases are the result of 
exposure to an herbicide in service is inapplicable with 
respect to hepatitis and chronic diarrhea.  38 U.S.C.A. § 
1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) (2000).  The 
inclusion of certain diseases, as opposed to others, within 
this list reflects a determination by the Secretary of 
Veterans Affairs based on sound medical and scientific 
evidence, that there exists a positive association between 
(A) the occurrence of those diseases in humans and (B) the 
exposure of humans to an herbicide agent. 38 U.S.C.A. § 
1116(b)(1); 61 Fed. Reg. 41368-41371 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  That is not, however, the case here since the record 
is void of any medical opinion which links either hepatitis 
and/or diarrhea to any aspect of his service, including 
exposure to herbicides.  

In this respect, the Board does acknowledge that a VA 
physician has identified the appellant's in-service tattoos 
as a "possible" source for his hepatitis.  The United 
States Court of Appeals for Veterans Claims has held, 
however, that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993);  (citing 
Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993); Kates v. 
Brown, 5 Vet. App. 93, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992)); see also Dyess v. Derwinski, 1 Vet. 
App. 448, 453-54 (1991).  As the physician's opinion was not 
definite, it is insufficient to place the record in 
equipoise.  

The Board also acknowledges that the service medical records 
document two episodes when the veteran reported symptoms of 
nausea, vomiting, abdominal pain, weakness, chills and fever.  
The service medical records, however, do not report 
complaints of diarrhea and/or a diagnosis of hepatitis.  
Moreover, no physician has linked these complaints with the 
clinical discovery of hepatitis and chronic diarrhea first 
made decades after separation from active duty.  Indeed, 
chronic diarrhea and hepatitis were not noted at the time of 
the VA examination in 1977; and in April 2000, the VA 
examiner also pointed out that hepatitis was not shown on 
examination in 1982.  Rather, the first documented references 
to chronic diarrhea and hepatitis appear in the treatment 
records dated in the 1990s, approximately 20 years after the 
veteran's separation from service.  Therefore, based on a 
longitudinal review of the record, the preponderance of the 
evidence shows that chronic diarrhea and hepatitis were not 
incurred or aggravated during the veteran's service.  

Hence, the benefits sought on appeal are denied.

In making these decisions the Board notes that a review of 
the treatment records for chronic diarrhea and hepatitis 
reflect a reported history of herbicide exposure, assignments 
to Vietnam, and claimed duties involving exposure to blood 
from others, which the appellant related to his service.  
Although such a history was reported, no medical opinion 
links this history to the current diagnoses.  The only 
medical opinion which addresses this particular issue was 
offered at the time of the April 2000 VA examination, and 
that opinion does not place the record in equipoise.

Indeed, in April 2000, the VA examiner had an opportunity to 
examine the veteran, his medical history, and the medical 
records associated with the file in order to provide an 
opinion regarding the nature and etiology of any diarrhea and 
hepatitis.  The examiner determined that the veteran's 
diarrhea dated back to 1997, that it was of an unknown 
etiology, but it presumably was related to the appellant's 
severely immunocompromised status due to the HIV.  Regarding 
hepatitis, the examiner first noted that the condition was 
not shown on examination in 1982, and noted that possibly in-
service tattoos or a blood transfusion in 1985 as sources of 
the condition.  Still, despite a review of the entire record 
and despite examining the appellant the examiner did not 
definitively find that it was least as likely as not that 
hepatitis was due to the appellant being tattooed while on 
active duty. 

In reaching this decision the Board also notes that the 
appellant believes that these disorders are related to his 
military service.  Where the issue is factual in nature, (for 
example whether an incident or injury occurred in-service), 
competent lay testimony, including his testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The Court has held, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As discussed above, no competent opinion has been offered 
linking chronic diarrhea and/or hepatitis to the veteran's 
service, including claimed herbicide exposure.  Therefore, 
there is no competent evidence of record which supports the 
veteran's lay contentions.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to service connection for chronic diarrhea and 
hepatitis is denied. 


REMAND

In an April 2000 VA examination report, the examiner referred 
to a 1982 Agent Orange examination, as well as laboratory 
tests completed in December 1981.  These reports are not 
associated with the claims folder.  In light of the 
examiner's reference to same, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As such, the RO must obtain these treatment 
records.

In this case, the question presented is whether new and 
material evidence has been submitted to warrant reopening the 
claim.  If, after securing the above-mentioned reports and 
reviewing the case, the RO finds that new and material 
evidence has been presented to warrant reopening the claim, 
then the veteran should be afforded a VA examination to 
determine the nature and etiology of his peripheral 
neuropathy.  As noted above, the claims folder shows that the 
veteran is HIV positive.  He is also noted to have cervical 
arthritis.  Therefore, an examination would provide a clear 
picture of the etiology of any neurological difficulties.  
The Board points out that questions involving the presence of 
disease involves diagnostic skills and is within the realm of 
medical experts.  Espiritu; Colvin v. Derwinski, 1 Vet. App. 
171 (1991). 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should attempt to secure the 
reports associated with a VA Agent Orange 
examination conducted in January 1982, 
including the December 1981 laboratory 
reports.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Then, if the RO determines that new 
and material evidence has been submitted 
to warrant reopening the claim, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of his peripheral neuropathy.  
It is imperative that the examiners 
review the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner should determine if the veteran 
suffers from peripheral neuropathy, and 
if so, whether it is at least as likely 
as not that it is related to his military 
service, and when the disorder was first 
presented.  The examiner must further, to 
the best of his/her ability differentiate 
any peripheral neuropathy caused by his 
nonservice connected HIV and cervical 
disorder, from any peripheral neuropathy 
found to be due to herbicide exposure.  
Webster v. Derwinski, 1 Vet. App. 155, 
159 (1991).  A complete written rationale 
for all opinions made must be provided.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  
The examination report should be typed. 

3.  If an examination is ordered, the 
veteran is hereby notified that it is his 
responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

The RO should again review the veteran's claim.  If any 
benefit sought on appeal remains denied, the veteran and 
representative should be furnished a supplemental statement 
of the case.  The veteran and representative should then be 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Error! Not a valid link.


